DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Response to Amendment
Applicant’s amendment filed 7/21/2022 has been entered. 

Terminal Disclaimer
The terminal disclaimer filed on 7/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,924,941 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark McMaster on 9/2/2022.

The application has been amended as follows: 
In the Claims:
Replace Claim 1 with the following:
1. A demountably attachable cartridge of a surgical instrument, the cartridge comprising:
a housing demountably attachable to an end effector of the surgical instrument, the housing including a housing proximal end, a housing distal end, a housing upper surface extending between the housing proximal end and the housing distal end, a housing central cavity extending between the housing proximal end and the housing distal end, and a housing longitudinal slot extending through the housing upper surface; 
a knife member supported within the housing for movement in a distal direction, the knife member having a first protrusion extending transversely to the distal direction and a cutting blade configured to cut when the knife member is moved distally; and 
a drive member mounted in the housing, wherein the first protrusion of the knife member is held in contact with a portion of the housing between the housing upper surface and an upper surface of the drive member by the upper surface of the drive member during a first movement of the drive member distally from a first position to a second position to restrain the knife member from moving distally, the knife member being driven distally by the drive member during a second movement of the drive member distally from the second position to a third position.  

Replace Claim 5 with the following:
5. The cartridge of claim 1, wherein: 
the portion of the housing has a housing receptacle;
the knife member comprises: 
a body portion; and 
the first protrusion extending from the body portion transversely to a cutting plane of the knife member, wherein the first protrusion is accommodated by the housing receptacle and retained within the housing receptacle via engagement with the housing receptacle and the upper surface of the drive member during the first movement of the drive member toward the housing distal end from the first position to the second position, wherein the first protrusion is dislodged from the housing receptacle during the second movement of the drive member toward the housing distal end from the second position to a third position; and 
the cutting blade is attached to the body portion and configured to cut tissue along the cutting plane when the knife member is moved toward the housing distal end.  

Allowed Claims / Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding Claim 1, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention.
Scirica (US PGPUB 2013/0098969), Vidal (USP 6,716,232), Johnson (US Patent 6,010,054), and Schulze (US Patent 5,632,432) are viewed as the closest prior art references cited. First, with attention pointed towards Scirica, Scirica discloses several features of the claimed invention as outlined in the previous Non-Final Rejection mailed on 4/22/2022, however, Scirica fails to explicitly disclose the knife member comprising a first protrusion extending transversely, wherein the first protrusion of the knife member is held in contact with a portion of the housing between the housing upper surface and an upper surface of the drive member by the upper surface of the drive member during a first movement of the drive member to restrain the knife member from moving distally.
Further attention can be brought to the teachings of Vidal (USP 6,716,232), Johnson (US Patent 6,010,054) and Schulze (US Patent 5,632,432)  which each disclose cartridges for surgical instruments wherein a drive member is configured to restrain a knife member from distal movement during a first movement, however, neither of the references disclose the knife member comprising a first protrusion extending transversely to the distal direction which is held in contact with a portion of the housing located between a housing upper surfaces and an upper surface of the drive member by the upper surface of the drive member during the first movement to perform the restraining. 
Therefore, alone or in combination, none of the prior art references anticipate or render obvious the claimed invention and therefore, the claimed invention of Claim 1 is viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        9/6/2022